Citation Nr: 0028510	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-08 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for residuals of 
frostbite.

4.  Entitlement to service connection for neuropathy.

5.  Entitlement to service connection for a shoulder 
disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disorder.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nasal fracture, 
with a deviated septum.

8.  Entitlement to an increased evaluation for residuals of 
fractures of the mandible, left condyle, and right body, 
currently evaluated as 20 percent disabling.

9.  Entitlement to an increased evaluation for residuals of a 
fracture of the right radius with mild loss of function and 
degenerative changes of the right wrist, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

The Board observes that, in his Substantive Appeal, received 
by the RO in May 1999, the veteran raised the issues of 
entitlement to an advisory/independent medical opinion, 
entitlement to adequate reasons and bases, entitlement to a 
thorough and contemporaneous examination, and an inadequate 
VA examination.  The Board would point out, however, that 
these are ancillary issues to the veteran's underlying 
claims; they are not separately appealable issues.  Rather, 
determinations regarding whether an examination or an 
advisory medical opinion is warranted may be contested only 
as part of an appeal on the merits of the decision rendered 
on the primary issues by the agency of original jurisdiction.  
See 38 C.F.R. § 3.328 (1999) (regarding independent medical 
opinions).  Similarly, the adequacy of the reasons and bases 
of a decision denying benefits may be contested only as a 
part of an appeal of the decision rendered on the primary 
issues.

The claims of entitlement to increased evaluations for 
residuals of a mandible fracture and residuals of a fracture 
of the right radius will be addressed in the REMAND section 
of this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
any current sinus disorder and service.

2.  There is no competent medical evidence of a nexus between 
any current headaches and service.

3.  There is no competent medical evidence of current 
residuals of frostbite.

4.  There is no competent medical evidence of current 
neuropathy.

5.  There is no competent medical evidence of a current 
shoulder disorder.

6.  The RO initially denied service connection for ptosis of 
the left eyelid in a January 1965 rating decision; the 
veteran was informed of this decision in February 1965 but 
did not respond within one year of notification.

7.  Evidence received since the January 1965 rating decision 
is essentially cumulative in nature and is not of such 
significance that it must be considered in order to fairly 
decide the merits of the veteran's previously denied claim 
for service connection for an eye disorder.

8.  The RO initially denied service connection for a nasal 
fracture in a November 1992 rating decision; the veteran was 
informed of this decision in December 1992 but did not 
respond within one year of notification.

9.  Evidence received since the November 1992 rating decision 
is new but is not of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's previously denied claim for service connection for 
a nasal fracture.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
sinus disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for 
residuals of frostbite is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
neuropathy is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim of entitlement to service connection for a 
shoulder disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The January 1965 rating decision denying service 
connection for ptosis of the left eye is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

7.  Evidence received since the January 1965 rating decision 
denying service connection for ptosis of the left eye is not 
new and material, and the veteran's claim has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (1999).

8.  The November 1992 rating decision denying service 
connection for a nasal fracture is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

9.  Evidence received since the November 1992 rating decision 
denying service connection for a nasal fracture is not new 
and material, and the veteran's claim has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including organic neurological disorders and 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Id. at 496.  Moreover, a 
condition "noted during service" does not require any type 
of special or written documentation, such as being recorded 
in an examination report, either contemporaneous to service 
or otherwise, for purposes of showing that the condition was 
observed during service or during the presumption period.  
Id. at 496-97.  However, medical evidence is required to 
demonstrate a relationship between the veteran's present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497; see also McCormick v. 
Gober, 14 Vet. App. 39, 49-50 (2000).  

The Board observes that one service medical record, from 
February 1963, contains a diagnosis of acute sinusitis.  In 
July 1963, the veteran complained that his nose was blocked 
in the morning and he reported a past history of "sinus 
trouble." However, examination at that time was normal.  
Further, the veteran's July 1964 discharge examination report 
is entirely negative for findings or complaints related to 
sinusitis.  A September 1992 VA nose and sinuses examination 
report indicates that an examination of the paranasal sinuses 
revealed no evidence of sinus pain, although the examiner did 
diagnose flaring of the left nostril.  The examiner provided 
no information as to the etiology of this problem.

Also, the veteran's medical records, both from service and 
post-service, include no medical evidence whatsoever of 
headaches; frostbite, or residuals thereof; neuropathy; or 
any disorders of the shoulders.

In this case, even assuming that the veteran currently does, 
in fact, currently suffer from a sinus disorder and his 
claimed headaches, there is no competent medical evidence of 
a nexus between such disorders and service.  There is also no 
competent medical evidence whatsoever of current residuals of 
frostbite, neuropathy, or shoulder disorders.

Indeed, the only evidence of record supporting the veteran's 
claims for service connection is his own lay opinion, as 
indicated in his initial claim, which was received by the RO 
in September 1997.  However, the veteran has not been shown 
to possess the medical expertise necessary to render a 
diagnosis or to establish a nexus or link between a currently 
diagnosed disorder and service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  See also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner and unenhanced by 
any additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Therefore, 
the lay contentions of record, alone, do not provide a 
sufficient basis upon which to find these claims to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Well-grounded claims must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claims for service connection for a 
sinus disorder, headaches, residuals of frostbite, 
neuropathy, and a shoulder disorder, these claims must be 
denied as not well grounded.  In denying the veteran's claims 
as not well grounded, the Board is denying these claims on 
the same basis utilized by the RO in the appealed February 
1998 rating decision.  Since the veteran's claims for service 
connection are not well grounded, the VA has no further duty 
to assist the veteran in developing the record to support his 
claims.  See Epps v. Gober, 126 F.3d at 1467-68 (Fed. Cir. 
1997) ("there is nothing in the text of § 5107 to suggest 
that [the VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim").

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

II.  New and material evidence

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim 
predicated on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105(c) (West 1991 & Supp. 2000); see 
also 38 C.F.R. §§ 20.302, 20.1103 (1999).  The exception to 
this rule is 38 U.S.C.A. § 5108 (West 1991), which states, in 
part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (1999); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regard to the veteran's claimed eye disorder, the Board 
observes that the RO denied service connection for ptosis of 
the left eyelid in a January 1965 rating decision.  In 
explaining this denial, the RO indicated that the veteran's 
ptosis of the left eyelid was noted in his September 1961 
enlistment examination report and had not been shown to have 
been aggravated during service.  The veteran was informed of 
this decision in February 1965 but did not again correspond 
with the RO within the next year.   Therefore, the January 
1965 rating decision, the last decision in which this claim 
was denied on any basis, is final under 38 U.S.C.A. § 7105(c) 
(West 1991).  As such, the evidence that must be considered 
in determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the January 1965 rating decision.  The Board would also 
note that the veteran has not specified any particular eye 
disorders other than ptosis of the left eyelid, and, as such, 
the Board views that disorder to be the disability for which 
he continues to seek service connection, as opposed to any 
other potential eye disorders.

In reviewing the records added to the claims file since 
January 1965, the Board observes that a May 1985 VA hospital 
report contains a brief notation of "a ptosis on the left."  
However, this report does not directly address the etiology 
or history of this disorder.  Therefore, this evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's previously denied claim 
for service connection for ptosis of the left eyelid.

The only other submissions of record relevant to this claim 
that have been added to the claims file since the January 
1965 rating decision are the veteran's own lay submissions, 
including his claim, received in September 1997; his Notice 
of Disagreement, received in March 1998; and his Substantive 
Appeal, received in May 1999.  However, the veteran has not 
been shown to possess the requisite medical expertise needed 
to render an opinion regarding such medical questions as 
aggravation.  See Espiritu v. Derwinski, 2 Vet. App. at 494-
95.  As such, this evidence is essentially cumulative in 
nature and does not bears directly and substantially upon the 
specific matter under consideration.  Therefore, such 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's previously 
denied claim for service connection for ptosis of the left 
eyelid.

In regard to the veteran's claimed nasal fracture, the RO 
denied service connection for a nasal fracture in a November 
1992 rating decision.  In explaining this denial, the RO 
noted that the veteran's service medical records were 
negative for a nasal fracture or deviated septum, as was a 
December 1964 VA examination report.  A September 1992 VA 
nose and sinus examination report then of record does contain 
a diagnosis of a history of a nasal fracture with persistent 
septal deviation to the left and collapsing of the right 
nostril, as well as flaring of the left nostril.  The veteran 
was informed of this decision in December 1992 but did not 
again correspond with the RO on this matter within the 
subsequent year.  Therefore, the November 1992 rating 
decision, the last decision in which this claim was denied on 
any basis, is final under 38 U.S.C.A. § 7105(c) (West 1991).  
As such, the evidence that must be considered in determining 
whether new and material evidence has been submitted in this 
case is that evidence added to the record since the November 
1992 rating decision.

The only medical evidence of record submitted since November 
1992 that addresses a nasal disability is a July 1993 VA 
treatment record, which contains an assessment of status post 
septoplasty, with good improvement of symptoms.  This 
evidence is new in the sense that it was not previously of 
record, but, as the veteran's nasal disability had previously 
been diagnosed as a result of a September 1992 VA 
examination, this new evidence, which contains no information 
directly and substantially regarding etiology, is not of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's previously 
denied claim for service connection for a nasal fracture.

The only other submissions of record relevant to the claim 
for service connection for a nasal fracture added to the 
record since the November 1992 rating decision are the 
veteran's own lay submissions, including his claim, received 
in September 1997; his Notice of Disagreement, received in 
March 1998; and his Substantive Appeal, received in May 1999.  
Again, however, the veteran has not been shown to possess the 
requisite medical knowledge needed to render an opinion 
regarding such medical questions as causation.  See Espiritu 
v. Derwinski, 2 Vet. App. at 494-95.  As such, this evidence, 
which is essentially cumulative in nature, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's previously denied claim.

Overall, as the newly submitted evidence is not "so 
significant that it must be considered in order to fairly 
decide" the merits of the veteran's previously denied claims 
for service connection for an eye disorder and a nasal 
fracture, the Board finds that no new and material evidence 
has been submitted to reopen those claims. See Hodge v. West, 
supra.  As such, the veteran's appeal with regard to those 
issues must be denied.

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to reopen the 
veteran's claims.  As such, there is no further duty on the 
part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the veteran of the evidence required to complete his 
application.  See McKnight v. Gober, 131 F.3d at 1484-85.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a sinus disorder is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for headaches is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for residuals of frostbite is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for neuropathy is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a shoulder disorder is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for an eye disorder, the 
appeal is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for a nasal fracture, with a 
deviated septum, the appeal is denied.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims for increased evaluations.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); 
Talley v. Brown, 6 Vet. App. 72, 74 (1993).  This duty 
includes conducting a thorough and contemporaneous medical 
examination (or, if necessary, examinations) of the veteran.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding a 
claim.  Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  

In regard to the veteran's claim for an increased evaluation 
for residuals of fracture of the mandible, left condyle, and 
right body, the Board observes that he underwent a VA dental 
and oral examination in January 1998.  However, the examiner 
who conducted that examination noted in the examination 
report that the veteran "should be evaluated by a qualified 
oral surgeon to measure the amount of [temporomandibular 
joint] problem he does have."  Such an examination has not 
been conducted to date, and the Board would point out that 
the VA's duty to assist the veteran with his claim extends to 
the conducting of a supplemental examination recommended by a 
VA treatment provider.  See Hyder v. Derwinski, 1 Vet. App. 
221, 224-25 (1991); 38 C.F.R. § 3.327(d) (1999).  

Additionally, the Board observes that the veteran's service-
connected right radius fracture disorder was addressed in a 
December 1997 VA bones examination.  However, while the 
veteran complained of pain and swelling of the right wrist 
with activity during this examination, the examination report 
contains no information whatsoever regarding the presence or 
absence of painful motion, excess fatigability, and/or 
functional loss due to pain of the right wrist.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45 (1999).  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination, with an oral surgeon or 
comparable specialist, if possible, to 
determine the current severity of the 
residuals of the veteran's fractures of 
the mandible, left condyle and right 
body.  The veteran's claims folder must 
be provided to the examiner in 
conjunction with the examination.  The 
report must clearly identify any 
limitation of temporomandibular 
articulation for inter-incisal range.  
There must be a clear description of any 
and all nerve damage, muscle damage or 
atrophy, or bone or joint damage.  The 
dental examiner should specifically note 
the degree of limitation of motion of the 
temporomandibular joint articulation.  It 
should also be noted whether there is 
severe displacement by nonunion of the 
mandible.  It should further be noted 
whether there is malunion or nonunion of 
the maxilla resulting in severe 
displacement.  There should be X-ray 
studies with a clear interpretation of 
any degenerative or arthritic changes.  
There should be a description of pain 
subjectively identified by the veteran 
and an opinion as to the sufficiency of 
pathology causing such pain.  The 
examiner is requested to provide an 
opinion as to the extent of any painful 
motion, excess fatigability, and/or 
functional loss due to pain, if present.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  The RO should also afford the veteran 
a VA examination, with an appropriate 
examiner, to determine the nature and 
extent of his residuals of a right radius 
fracture.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies, including range of motion 
studies, should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
opinion as to the extent of any painful 
motion, excess fatigability, and/or 
functional loss due to pain of the right 
wrist, if present.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to increased evaluations for 
residuals of fractures of the mandible, 
left condyle, and right body, and 
residuals of a right radius fracture.  If 
the determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  

See generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is so 
notified by the RO.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

 



